Citation Nr: 1719382	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  16-24 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for a right wrist condition, in excess of 
10 percent disabling, for the entire period on appeal.

2.  Entitlement to an earlier effective date than October 29, 2012, for the award of service connection for a right wrist condition.

3.  Entitlement to service connection for a hepatitis condition.

4.  Entitlement to service connection for a left knee disability, to include degenerative joint disease (DJD).

5.  Entitlement to service connection for a right knee strain.

6.  Entitlement to service connection for major depressive disorder.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

J. Rohde, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active duty from June 1986 to May 1996.  

This case first came before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the RO in Atlanta, Georgia, which, in pertinent part, denied service connection for the issues of a hepatitis condition, left knee disability, to include DJD, right knee strain, and a psychiatric condition, to include PTSD, and an August 2014 rating decision, which, in pertinent part, granted service connection for a right wrist condition, and awarded an initial 10 percent rating.

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed some of the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  Additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).

The issues of service connection for a left knee disability, to include DJD, service connection for a right knee strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire initial rating period from October 29, 2012, the right wrist condition has been manifested by symptoms of pain, stiffness, limited range of motion, and difficulty with heaving lifting or repetitive motion.

2.  For the entire initial rating period from October 29, 2012, the right wrist condition has not manifested as ankylosis.

3.  The Veteran had active service from June 1986 to May 1996.

4.  The Veteran's formal claim for service connection for a right wrist condition was received on October 29, 2012.

5.  No claim for service connection for a right wrist condition was received prior to October 29, 2012.

6.  The Veteran had a positive laboratory result for hepatitis B during service.

7.  The Veteran has no current symptoms or diagnosis of a hepatitis condition. 

8.  The Veteran is currently diagnosed with major depressive disorder.

9.  The Veteran exhibited symptoms of depression, including attempted suicides, suicidal ideation, depression, excessive worry, and alcohol abuse during service.  

10.  The Veteran's major depressive disorder is due to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a right wrist condition have not been met or more nearly approximated for any part of the initial rating period from October 29, 2012.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5215 (2016).

2.  The criteria for an effective date prior to October 29, 2012 for the award of service connection for a right wrist condition have not been met.  38 U.S.C.A. 
§ 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).

3.  The criteria for service connection for a hepatitis condition have not been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for direct service connection for major depressive disorder have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision grants service connection for major depressive disorder, no further discussion of VA's duties to notify and to assist is necessary regarding this issue.  

VA satisfied its duty to notify the Veteran in the development of the claim for service connection for a hepatitis condition.  In December 2012, VA issued the Veteran VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the October 2013 rating decision from which this appeal arises.  Further, the issue was readjudicated in a June 2016 Statement of the Case (SOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify regarding the claim for an increased disability rating for the service-connected right wrist condition, as no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).  

VA satisfied its duty to assist the Veteran in the development of the claim for service connection for a hepatitis condition.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to assist by obtaining medical examinations when required.  As to the issue of service connection for a hepatitis condition, in August 2014, VA obtained a medical examination report concerning whether the Veteran had a current diagnosis of hepatitis and whether it was related to an in-service injury, event, or disease.  The medical examination report is of record.  As to the issue of increased initial rating for a right wrist condition, the Veteran was afforded a VA Wrist examination in August 2014.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain a medical opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The medical examination reports reflect that the VA examiner reviewed the record, considered the medical literature, and answered all relevant questions.  

During the course of the appeal, the Court held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Veteran is in receipt of a 
10 percent rating for the service-connected right wrist condition from October 29, 2012.  A 10 percent rating is the maximum schedular rating available for limitation of motion of the right wrist under the General Rating Formula.  The Veteran does not contend and the evidence does not show ankylosis of the right wrist.  For these reasons, the Board finds that Correia is inapplicable in the instant case, and no further examination is needed.  For the above reasons, the Board finds that the August 2014 VA Wrist examination report is adequate for rating purposes, and there is no need for further examination. 

All relevant documentation, including private (medical) treatment records, has been secured or attempted to be secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issues on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Rating for a Right Wrist Condition

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2016).  

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2016).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20 (2016).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
 39-40 (1994).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling, and pain on movement.  38 C.F.R. § 4.45.  

Additionally, painful motion is an important factor of disability, and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran is in receipt of a 10 percent disability rating for a right wrist condition under 38 C.F.R. § 4.71a, Diagnostic Code 5215 from October 29, 2012 (date of claim).  The Veteran is right hand dominant.  Under Diagnostic Code 5215 (limitation of motion of the wrist), 10 percent disability ratings are warranted for palmar flexion limited in line with the forearm or dorsiflexion less than 15 degrees.  Diagnostic Code 5215 does not provide for a rating in excess of 10 percent.  
38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion for the wrist is extension from 0 to 70 degrees, palmar flexion from 0 to 80 degrees, forearm pronation 0 to 80 degrees, forearm supination 0 to 85 degrees, ulnar deviation from 0 to 45 degrees, and radial deviation from 0 to 20 degrees. 

Throughout the course of the appeal, the Veteran has contended generally that a higher rating than 10 percent is warranted for the right wrist disability.  At an August 2014 VA Wrist examination, the Veteran reported pain, stiffness, limited range of motion, and difficulty with heaving lifting or repetitive motion.  Upon physical examination, range of motion testing reflected right wrist dorsiflexion from 0 to 50 degrees, palmar flexion from 0 to 50 degrees, radial deviation to 15 degrees, and ulnar deviation from 0 to 35 degrees.  The VA examiner noted pain, weakness, fatigability and/or incoordination and additional limitation of functional ability of the wrist joint during flare-ups or repeated use over time.  The VA examiner also noted the degree of range of motion loss during pain on use or flare-ups was approximately 10 degrees palmar flexion, dorsiflexion, radial and ulnar deviation of the Veteran's right wrist.

After a review of all the evidence, both lay and medical, for the entire initial rating period from October 29, 2012, the Board finds that the criteria for an initial disability rating in excess of 10 percent for the right wrist disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A 10 percent rating is the maximum schedular disability rating under Diagnostic Code 5215. 

The Board finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated under any other diagnostic codes pertaining to the wrist - specifically, ankylosis under Diagnostic Code 5214.  The range of motion in the right wrist, as documented in the August 2014 VA Wrist examination report, demonstrates that the right wrist disability has not been manifested by ankylosis or limitation of motion akin to that of ankylosis.  The August 2014 VA examiner specifically noted that there was no right wrist ankylosis.  

The Board has considered whether a higher disability rating for the right wrist is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right wrist disability has caused pain, which has restricted overall motion.  The Veteran has reported right wrist pain and difficulty with repetitive use; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination report and treatment records indicate range of motion for the entire initial rating period that do not more nearly approximate ankylosis of the wrist.  Based on the above, the degree of functional impairment does not warrant a higher rating based on limitation of motion for the right wrist disability.  As such, the Board finds that a higher initial disability rating in excess of 10 percent is not warranted under Diagnostic Code 5214 (ankylosis of the wrist) for the right wrist disability.

Further, the Veteran has not undergone a total right wrist replacement; therefore, Diagnostic Code 5053 does not apply.  The Board finds that while there is a scar associated with the right wrist condition, the VA examiner reported the scar is not unstable or painful, and the Veteran has not asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right wrist.  38 C.F.R. § 4.118.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected right wrist condition for any part of the appeal period.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).
Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the right wrist condition is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including DC 5215, specifically provide for ratings based on limitation of wrist motion (dorsiflexion and palmar flexion), including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  
In this case, for the entire appeal period, considering the lay and medical evidence, the service-connected right wrist condition has manifested by symptoms of and impairment that more nearly approximates palmar flexion limited in line with forearm, including as due to pain and other orthopedic factors, as well as functional impairment of limited ability to lift and carry weight.  The Veteran has indicated that the functional limitation with respect to lifting is due to right wrist pain, which is contemplated as one of the orthopedic factors in the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 38 C.F.R. § 4.71a, DC 5003 (contemplates pain and noncompensable limitation of motion).  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  The Board has also considered whether alternate ratings are warranted based on other disabilities of the forearm.  See 38 C.F.R. § 4.71a, DCs 5205-5213.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate service-connected right wrist condition, and referral for consideration of an extraschedular evaluation is not warranted. 
The Board notes that under Johnson v. McDonald 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, there is no combined effect possible because there is only one service-connected disability (right wrist).  

Earlier Effective Date Analysis

The Veteran seeks an effective date earlier than October 29, 2012 for the grant of service connection for a right wrist condition.  Service connection for a right wrist condition was awarded based on the evidence reported in the August 2014 VA medical opinion that the Veteran had current right wrist condition due to a right wrist surgery during service in 1993.

Generally, the effective date of a compensation award based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. 
 § 5110; 38 C.F.R. § 3.400.  The effective date for an award of direct service connection may be established on the day following separation from service or the date entitlement arose, if the claim is received within one year of separation from service; otherwise, the general rule applies.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. 
 § 3.400(b)(2)(i).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. §§ 3.1(p); 3.155.  

Any communication indicating an intent to apply for a benefit under the laws administered by VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file which may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The Veteran had active service from June 1986 to May 1996.  On October 29, 2012, VA received a Veteran's Application for Compensation and/or Pension (VA Form 21-526) in which the Veteran sought service connection for right wrist surgery.  The claim form reflects that the Veteran answered "no" to the question "Have you ever filed a claim with VA?"  This statement is consistent with the record.  After significant procedural history, in August 2014, the Veteran was granted service connection for a right wrist condition and awarded a 10 percent disability rating.

After review of the record, the Board finds that the criteria for an effective date earlier than October 29, 2012 for the award of service connection for a right wrist condition are not met.  As noted above, the Veteran underwent surgery to the right wrist during service in 1993; however, there is no complaint of a right wrist condition of record until the Veteran filed the VA Form 21-526 in October 2012.  As stated above, the effective date will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  Although entitlement to the benefit may have arisen (i.e., the condition arose) prior to October 29, 2012, no claim for disability benefits for a right wrist condition was received prior to October 29, 2012.  Because no claim for service connection for a right wrist condition was received by VA before October 29, 2012, the evidence weighs against the assignment of an earlier effective date, and the appeal is denied.




Service Connection Law and Regulation

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, major depressive disorder and a hepatitis condition are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Hepatitis Condition

The Veteran has asserted service connection for a hepatitis condition.  March 1992 service treatment records reflect that Veteran tested positive for hepatitis b.

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against a finding that the Veteran has current diagnosis of a hepatitis condition.  The August 2014 VA examiner, who reviewed the claims file, interviewed the Veteran, and conducted a physical examination and diagnostic testing, concluded that the Veteran does not have a current diagnosis of a hepatitis condition.  The VA examiner reasoned that due to the negative diagnostic testing, and the fact that the Veteran neither had nor reported symptoms of a hepatitis condition, any hepatitis condition had been resolved.  The medical evidence does not reflect a medical diagnosis of a current hepatitis condition, or any report of symptoms of a current hepatitis condition.

The only evidence in the claims file regarding hepatitis is the March 1992 service treatment record that reflects the Veteran was tested for a hepatitis condition, and had a positive reaction to the diagnostic test.  The Veteran has not experienced any symptoms of a hepatitis condition in the last 25 years, and as mentioned above, does not test positive for hepatitis.

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 
38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that a current disability may include a diagnosis at the time the claim was filed or during its pendency).

The Board finds that the weight of the evidence in this case is against finding a current hepatitis condition at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  See Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010) (stating that there must be "medically competent" evidence of a current disability).  As noted above the record is silent regarding any complaint, symptoms, or diagnoses other than the March 1992 service treatment record.

For these reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of a hepatitis condition.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Service Connection for Major Depressive Disorder

The Veteran asserts that the current major depressive disorder is due to service.

Initially, the Board finds the Veteran currently has major depressive disorder per a January 2017 private mental health examination report.  This current diagnosis is supported by 2013 private mental health treatment records that reflect a diagnosis of depressive order, not otherwise specified.

Next, the Board finds the Veteran exhibited symptoms of depression, including attempted suicides, suicidal ideation, depression, excessive worry, and alcohol abuse, during service.  The Veteran's April 1986 entrance examination and contemporaneous report of medical history are silent for mental health problems.  The Veteran's February 1987 service treatment records reflect that the Veteran reported attempting to overdose on cold medications.  April 1990 service treatment records reflect the Veteran reported suicidal ideation, being withdrawn, feeling depressed, excessive worry and nerves.  In a 2013 statement the Veteran advanced being sexually assaulted by the command master chief in 1989 during service.  The Veteran's service treatment records reflect notes of alcohol use and treatment for alcoholism.  

Finally, after considering all the evidence, both lay and medical, the Board finds that the weight of the evidence shows that Veteran's current major depressive disorder is due to service.  An August 2014 VA Mental health examination for PTSD reflects a diagnosis with alcohol dependence and substance-induced mood disorder; however, the VA mental health examiner reported that (1) the Veteran was still actively using and not in treatment, making it impossible to differentiate the Veteran's symptomatology, and (2) that the Veteran refused to discuss the sexual assault stressor with the VA examiner.  Based on those two factors, the VA examiner concluded that it was not possible to make a clinical finding.  As the VA mental health examiner reported that the Veteran would not discuss significant mental health history with the examiner, and the Veteran's symptomatology was not possible to differentiate due to alcohol use, the Board finds this medical evidence to be of little probative value.

In January 2017 the Veteran obtained a private mental health examination.  The January 2017 private mental health examiner opined that the Veteran's major depressive disorder was more likely than not due to service.  The private mental health examiner reasoned that the Veteran's major depressive disorder began in service, and the Veteran used alcohol during service to self-medicate.  The private examiner reviewed the Veteran's claim file, conducted an in-person examination of the Veteran addressing all of the Veteran's symptomatology and statements, and provided a reasoned medical opinion as to the etiology of the Veteran's major depressive disorder; therefore, the Board places great probative weight on this evidence.

After a review of the evidence, both lay and medical, the Veteran has major depressive disorder, the Veteran exhibited symptoms of depression during service, and the Veteran's current major depressive disorder is related to the in-service symptoms of depression.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for major depressive disorder have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

The Board notes that the evidence of record indicates that the Veteran may have other diagnosed psychiatric disorders, including adjustment disorder.  Where a veteran is diagnosed with multiple psychiatric disorders, and it is unclear from the record which symptoms are attributable to each distinct disability, the Board is precluded from differentiating between the symptomatology and the disabilities.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam).  In this case, the Board is unable to differentiate the symptomatology of major depressive disorder, from the symptomatology of adjustment disorder, or any other psychiatric disorder.  As such, the Board has attributed all identified psychiatric disorder symptomatology and impairment to the now service-connected major depressive disorder, and the RO should consider all of the Veteran's psychiatric symptomatology and impairment when assigning an initial disability rating.  For these reasons, the Board need not consider whether service connection is also warranted for adjustment disorder, or any other psychiatric disorder.


ORDER

An increased disability rating for a right wrist condition, in excess of 10 percent, is denied.

An effective date prior to October 29, 2012 for the award of service connected right wrist condition is denied 

Service connection for hepatitis is denied.

Service connection for a psychiatric condition for major depressive disorder is granted.


REMAND

Service Connection for a Left Knee Disability, to include DJD

The issue of service connection for left knee disability, to include DJD, is remanded for a supplemental VA medical opinion.  The August 2014 VA medical opinion is inadequate because the examiner did not provide an opinion regarding the relationship between the Veteran's currently diagnosed left knee disability, to include DJD, and any in-service injury, event, or diseases.  In light of the foregoing, the Board finds that a remand for a supplemental VA medical opinion is needed.

Service Connection for a Right Knee Strain

The issue of service connection for right knee strain is remanded for a supplemental VA medical opinion.  The August 2014 VA medical opinion is inadequate because the examiner did not provide an opinion regarding the relationship between the Veteran's currently diagnosed right knee strain and any in-service injury, event, or diseases.  In light of the foregoing, the Board finds that a remand for a supplemental VA medical opinion is needed.

TDIU

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), 
(b) (2016).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 
40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).

In the instant decision, the Board grants service connection for a psychiatric condition of major depressive disorder.  Once the now service-connected major depressive disorder is rated, the Veteran may meet the 38 C.F.R. § 4.16(a) combined disability rating criteria to be eligible for consideration of a TDIU.  As such, remand of the TDIU issue is warranted to allow the AOJ to initially rate the psychiatric condition of major depressive disorder, and then to readjudicate the TDIU issue under 38 C.F.R. § 4.16(a).

Individual Unemployability Application 
      
On remand, the AOJ should request that the Veteran provide, for the entire appeal period (October 29, 2012 to present), a VA Form 21-8940 detailing the complete work history and any other information regarding employment or attempts to obtain employment.  Any other development deemed necessary to adjudicate the claim for entitlement to TDIU should be completed.

Accordingly, the issues of service connection for left knee disability, to include DJD, right knee strain, and entitlement to a TDIU are REMANDED for the following actions:

1.  Obtain a supplemental medical opinion from the August 2014 VA examiner (or another appropriate medical professional, if the examiner is unavailable). Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion. 

Based on review of the appropriate records, the examiner should provide an opinion on the following:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the current left knee disability, to include DJD, had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Obtain a supplemental medical opinion from the August 2014 VA examiner (or another appropriate medical professional, if the examiner is unavailable). Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion. 

Based on review of the appropriate records, the examiner should provide an opinion on the following:

Is it as likely as not (i.e., to at least a 50 percent degree of probability) that the current right knee strain had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein?  The examiner should explain the answer. 

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

3.  Ask the Veteran to complete and submit a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), to include providing information regarding work history, to include the dates of employment and the highest gross earnings per month from October 2012 to the present. 

4.  After initially rating the now service-connected major depressive disorder, readjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


